83 F.3d 433
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Scott William SWOBODA, Plaintiff-Appellant,v.Jerry K. DUBACH;  Steven J. Davies, Raymond Roberts, DanaFoley, Fred Cluck, Raymond Gaul, Tom Keyes, Roberta A.Dubach, Edna Fay Reder, Pam Remmers, Rhomda Dubach Miller,Joi Trant, Tina McNemee, Mary Turner, Lisa Baurman, JodiCook, James Rush, Robert Root, Robert Meyers, Dana Foley,Kansas Board of Regents Commissioners, Doniphan County(D.Kan.) Defendants--Appellees.
No. 95-3284.
United States Court of Appeals, Tenth Circuit.
April 25, 1996.

Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*

McKAY

2
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
Defendant Scott Swoboda originally brought this action alleging various constitutional violations related to his arrest and subsequent confinement.   In his first appeal, we upheld the dismissal of all his claims with the exception of his claim that excessive force had been used in his arrest.  Swoboda v. Dubach, 992 F.2d 286, 291 (10th Cir.1993).   We held that the excessive force claim survived Fed.R.Civ.P. 12(b)(6).   Id. We also advised the district court to reexamine Mr. Swoboda's state law claims and his motions for appointment of counsel.


4
On remand, the district court dismissed the excessive force claim on summary judgment, refused to appoint counsel, and declined to exercise jurisdiction over the state law claims.   The court also denied Mr. Swoboda leave to proceed in forma pauperis on appeal.   We have reviewed the record and agree that Mr. Swoboda has failed to make a sufficient showing on the law or on the facts that would justify granting in forma pauperis status on appeal.   Mr. Swoboda's motion for leave to proceed on appeal in forma pauperis is denied and this appeal is dismissed.


5
DISMISSED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3